STOKER, Judge.
This case was consolidated for trial and appeal with a companion suit, Ogden v. Smith, 344 So.2d 1099 (No. 5859 on our docket), which is being decided on this date. For the reasons assigned in the companion case, the judgment of the district court in the consolidated cases is being reversed and judgment is being granted in favor of plaintiff-appellants against defendant-appellee, Charley W. Smith.
The only additional question to consider here is the amount of damages which should be awarded to Patsy Brown, now Patsy Ogden.
She was first taken to the Jonesville Hospital and then sent to Huey P. Long Hospital in Pineville, Louisiana. There she underwent surgery to remove pellets from her stomach and bladder. She arrived there at approximately 4 to 4:30 AM in the morning and had a painful stay in the hospital. Her period of recuperation was approximately three weeks. She has a twelve inch scar on her stomach running down from her breastbone. This scar pains her at times, but otherwise she experiences no particular discomfort. She testified that she is unable to lift anything heavy and cannot strain. The charges incurred by her at the Charity Hospital amounted to $802.10 and the ambulance bill owed to Catahoula Ambulance Service for her trip was $70.00.
Although the parties appear to recognize that the Huey P. Long Hospital would have a lien on any special damages assessed to cover her bill, we nevertheless think that Mr. Smith should be cast for those damages. Therefore, we award to Patsy Ogden her special damages in the amount of $872.10. In general damages we will award her the sum of $3,000.00, recognizing as we did in the case of John Ray Ogden, that were it not for the inability of the defendant-appellee to respond in damages for the full amount which might possibly be assessed, her damages should be at a higher figure.
For the reasons assigned in the companion case referred to above, the judgment of the district court is reversed, and judgment is rendered in favor of plaintiff-appellant, Patsy Brown and against defendant-appel-lee, Charley W. Smith in the sum of *1111$3,872.10 together with legal interest from date of judicial demand until paid, and all costs of this proceeding including the cost of appeal.
REVERSED AND RENDERED.